R. LANIER ANDERSON, Circuit Judge,
concurring in part and dissenting in part, joined by CLARK, Circuit Judge, concurring as to Section B:
A.
I concur in Part VI (Florida Supreme Court’s Standard of Review) and Part VII (Assistance of Counsel at Sentencing) of Judge Roney’s opinion for the majority. I concur in the result only in Part II (Instruction on Mitigating Circumstances) and Part IV (Admission of Ford’s Oral Confession). I join the dissenting opinions of Chief Judge Godbold, Judge Johnson and Judge Kravitch with respect to Part I (Brown Issue). With respect to Part III (Failure to Require Resentencing When Evidence Insufficient on Some Aggravating Circumstances), I would certify this issue to the Florida Supreme Court, agreeing with most *877of what Judge Tjoflat has written in this regard.
B.
I respectfully dissent from Part V of the majority opinion, relating to the appropriate standard of proof. I find merit in Ford’s argument that the sentencing body must be convinced beyond a reasonable doubt that the mitigating circumstances are insufficient to outweigh aggravating circumstances.1
It is important to note at the outset that the reasonable doubt standard has been recognized in the context of the ordinary criminal trial as a matter of fundamental fairness, In Re Winship, 397 U.S. 358, 363, 90 S.Ct. 1068, 1072, 25 L.Ed.2d 368 (1970), the absence of which “substantially impairs the truth-finding function.” Ivan V. v. City of New York, 407 U.S. 203, 205, 92 S.Ct. 1951, 1952, 32 L.Ed.2d 659 (1972).
Ford’s argument, that the factfinder must be convinced beyond a reasonable doubt that the aggravating circumstances outweigh the mitigating circumstances, presents a novel question. The most forceful reason2 given by the majority in rejecting the argument is its assertion that the process of weighing is not “susceptible to proof by either party.” The majority suggests that the sentencing body is required only to consider and weigh the several aggravating and mitigating factors, which thus guide and channel the sentencing function. The majority makes an implicit comparison to the traditional sentencing function where the trial judge weighs numerous factors and selects a sentence from among a wide range of options, e.g., a ten year sentence selected from a permissible range of zero to fifteen years. No one would suggest that the trial judge, in such traditional sentencing, can consider only subsidiary facts which are proven beyond a reasonable doubt, nor that the specific sentence selected, as opposed to one of several years more or several years less, must be justified beyond a reasonable doubt.
However, I respectfully suggest that the sentencing process in a death case is qualitatively different from traditional sentencing. Woodson v. North Carolina, 428 U.S. 280, 305, 96 S.Ct. 2978, 2991, 49 L.Ed.2d 944 (1976) (plurality opinion); Lockett v. Ohio, 438 U.S. 586, 604, 98 S.Ct. 2954, 2964, 57 L.Ed.2d 973 (1978) (plurality opinion). As a result, the Supreme Court has made it clear that special procedures must govern the sentencing process in a death case. Among those special procedures, Florida has provided for a bifurcated hearing on sentencing which resembles the original trial in many respects, including the requirement that certain findings of fact must be made if the death sentence is to be imposed. See Hull*878ington v. Missouri, 451 U.S. 430, 101 S.Ct. 1852, 68 L.Ed.2d 270 (1981). Thus, the Florida sentencing phase is significantly different from the majority’s conception of a mere consideration of enumerated aggravating and mitigating factors. The Florida statute expressly requires that certain prerequisite findings of fact be made:
Findings in support of sentence of death. —... the court ... shall set forth its findings upon which the sentence of death is based as to the facts:
(a) That sufficient aggravating circumstances exist ... and
(b) That there are insufficient mitigating circumstances to outweigh the aggravating circumstances.
Fla.Stat. § 921.141(3) (emphasis added). The statutory scheme expressly provides that the determination of whether aggravating circumstances outweigh mitigating circumstances is a finding of fact.
This construction of the Florida statute is supported by Bullington v. Missouri, 451 U.S. 430, 101 S.Ct. 1852, 68 L.Ed.2d 270 (1981). There the Supreme Court, in another context, recognized the significant difference between the sentencing process in a death case and traditional sentencing:
The procedure that resulted in the imposition of the sentence of life imprisonment upon petitioner Bullington at his first trial, however, differs significantly from those employed in any of the Court’s cases where the Double Jeopardy Clause has been held inapplicable to sentencing. The jury in this case was not given unbounded discretion to select an appropriate punishment from a wide range authorized by statute. Rather, a separate hearing was required and was held, and the jury was presented both a choice between two alternatives and standards to guide the making of that choice. Nor did the prosecution simply recommend what it felt to be an appropriate punishment. It undertook the burden of establishing certain facts beyond a reasonable doubt in its quest to obtain the harsher of the two alternative verdicts. The presentence hearing resembled and, indeed, in all relevant respects was like the immediately preceding trial on the issue of guilt or innocence. It was itself a trial on the issue of punishment so precisely defined by the Missouri statutes.
In contrast, the sentencing procedures considered in the Court’s previous cases did not have the hallmarks of the trial on guilt or innocence. In Pearce,3 Chaffin;4 and Stroud, 5 there was no separate sentencing proceeding at which the prosecution was required to prove — beyond a reasonable doubt or otherwise — additional facts in order to justify the particular sentence. In each of the cases, moreover, the sentencer’s discretion was essentially unfettered. In Stroud, no standards had been enacted to guide the jury’s discretion. In Pearce, the judge had a wide range of punishments from which to choose with no explicit standards imposed to guide him. And in Chaffin, the discretion given to the jury was extremely broad.
451 U.S. at 438-39, 101 S.Ct. at 1858 (footnotes in original omitted) (emphasis added). See also Lockett v. Ohio, 438 U.S. 586, 98 S.Ct. 2954, 57 L.Ed.2d 973 (1978); Gardner v. Florida, 430 U.S. 349, 97 S.Ct. 1197, 51 L.Ed.2d 393 (1977) (plurality opinion); Woodson v. North Carolina, 428 U.S. 280, 96 S.Ct. 2978, 49 L.Ed.2d 944 (1976).
Bullington demonstrates that the sentencing phase of a death case is significantly different from traditional sentencing, because the fact finder must choose between only two alternative penalties and because additional findings must be made to justify the death sentence. I submit that the majority has erred in perceiving the Florida scheme as a mere consideration of aggravating and mitigating factors, analogous to *879traditional sentencing; the Florida statute expressly requires two crucial findings of fact,6 that sufficient aggravating circumstances exist and that there are insufficient mitigating circumstances to outweigh the aggravating circumstances.
Implicit in the majority position is a further argument to the effect that even though the issue involves a finding, nevertheless it is a finding which results from the process of weighing subsidiary facts and it is a finding which involves a large measure of subjective judgment on the part of the fact finder. Such a finding, the majority apparently reasons, is not susceptible to proof under any objective standard. The fallacy of the argument, however, lies in the failure to perceive the standard of proof in terms of the level of confidence which the fact finder should have in the accuracy of his finding:
The function of a standard of proof, as that concept is embodied in the Due Process Clause and in the realm of factfinding, is to “instruct the factfinder concerning the degree of confidence our society thinks he should have in the correctness of factual conclusions for a particular type of adjudication.”
Addington v. Texas, 441 U.S. 418 at 423, 99 5. Ct. 1804 at 1807, 60 L.Ed.2d 323 (1979) (emphasis added) (quoting from In Re Winship, 397 U.S. 358, 90 S.Ct. 1068, 25 L.Ed.2d 368 (1970) (Harlan, J., concurring at 370, 90 S.Ct. at 1075)). The crux of my dissent is that it is both possible and necessary that the judge and jury have a high degree of confidence in the accuracy of the finding that the death penalty is warranted. The crucial difference between the majority and me is that the majority assumes that it is not possible or appropriate to apply any standard. I respectfully submit that the above quotation from Addington demonstrates that the Supreme Court has applied a standard of confidence in an analogous context. Accord, Santosky v. Kramer, 455 U.S. 745, 754, 102 S.Ct. 1388, 1395, 71 L.Ed.2d 599 (1982).
I see no logical obstacle to a jury instruction — or a legal requirement upon the trial judge — to the effect that the instant finding must be made beyond a reasonable doubt, i.e., that the fact finder must have a high degree of confidence in the accuracy of the finding. To the contrary, many findings involve weighing of subsidiary facts and judgment similar to the instant finding. Indeed, the reasonable doubt standard is applied to comparable findings in the death penalty sentencing phase by numerous states as a matter of state law.7 On the *880other hand, my research has disclosed no case, other than Judge Roney’s opinion in this case, which has addressed the finding at issue here and held that it is not “susceptible to proof under any standard.”
In Addington v. Texas, 441 U.S. 418, 99 S.Ct. 1804, 60 L.Ed.2d 323 (1979), the Supreme Court applied the clear and convincing evidence standard to a similar finding, thus implicitly rejecting the majority’s assumption that such findings are not susceptible to proof under any objective standard. At issue there was the proper standard of proof applicable to the findings required for involuntary commitment of mentally ill persons. One of the prerequisite findings was whether the person was dangerous to himself or others such that he required hospitalization. Addington is instructive in the instant case because the nature of the finding there is very similar to the finding required in this case. In gauging a mentally ill person’s danger to himself or others, the fact finder must weigh subsidiary facts. For example, past instances of dangerous behavior would be considered, as well as expert testimony concerning the nature of the person’s illness, the possibilities that the illness could be controlled by drugs, the possibilities of recurrent episodes of the illness, and the likelihood of future instances of violence. The fact finder has to come to some conclusion as to the degree of dangerousness, and then weigh the danger to the person and society against the deprivation of liberty which involuntary commitment would entail; both require a large measure of judgment. The Supreme Court did not hesitate to require, as a matter of due process, that the fact finder have a high degree of confidence in the accuracy of its findings, i.e., the clear and convincing standard.
The instant finding — that aggravating circumstances sufficiently outweigh mitigating circumstances to justify the death sentence — is one similar in nature to that in Addington.
1 acknowledge the complexity of the findings which are preconditions to the imposition of a sentence of death. This conces*881sion, however, relates not to whether to apply a standard of proof, but instead is relevant to which standard to apply. In Addington, for example, the Supreme Court expressed grave concern over the “uncertainties of psychiatric diagnosis,” 441 U.S. at 432, 99 S.Ct. at 1812, remarking that such diagnosis is “to a large extent based on medical ‘impressions’ drawn from subjective analysis and filtered through the experience of the diagnostician.” 441 U.S. at 430, 99 S.Ct. at 1811. Nonetheless, the Addington court acknowledged that the finding was susceptible to proof pursuant to a standard; rather the concern for the difficulty of the decision facing the fact finder was viewed as but one of several criteria to be considered by a court in determining which standard of proof satisfies the dictates of due process. In fact in its most recent case, Santosky v. Kramer, 455 U.S. 745, 758, 102 S.Ct. 1388, 1396, 71 L.Ed.2d 599 (1982), the Supreme Court relied upon the complexity of a finding as support for imposing a standard of proof higher than preponderance of the evidence. There the Court addressed the issue of what standard of proof is constitutionally required to support a finding of permanent neglect necessary to terminate parental rights. The “judgmental” and imprecise nature of the finding was deemed to magnify the chance of error, and therefore was a factor influencing the Court to require the clear and convincing standard of proof.
At such a proceeding, numerous factors combine to magnify the risk of erroneous factfinding. Permanent neglect proceedings employ imprecise subjective standards that leave determinations unusually open to the subjective values of the judge.
455 U.S. at 762, 102 S.Ct. at 1399 (emphasis added).
I respectfully submit that the majority is in error in its assumption that the instant finding is not susceptible to a standard of proof. Addington compels this conclusion.
Having concluded that some standard of proof is applicable to the instant finding, I turn to well established principles to determine which standard of proof is appropriate. Santosky v. Kramer, 455 U.S. at 761, 102 S.Ct. at 1398; Addington v. Texas, 441 U.S. 418, 99 S.Ct. 1804, 60 L.Ed.2d 323 (1979); Mullaney v. Wilbur, 421 U.S. 684, 95 S.Ct. 1881, 44 L.Ed.2d 508 (1975); In Re Winship, 397 U.S. 358, 90 S.Ct. 1068, 25 L.Ed.2d 368 (1970). The function of the standard of proof is to allocate as between the parties the risk of error. Addington v. Texas, 441 U.S. at 423, 99 S.Ct. at 1807; In Re Winship, 397 U.S. at 363-64, 90 S.Ct. at 1072. The determination of which standard to apply involves assessing interests which the individual has at stake and weighing those against the State’s interests. Addington v. Texas, 441 U.S. at 425, 99 S.Ct. at 1808. These interests have been weighed in the ordinary criminal case as follows:
“Where one party has at stake an interest of transcending value — as a criminal defendant his liberty — this margin of error is reduced as to him by the process of placing on the other party the burden of ... persuading the factfinder at the conclusion of the trial of his guilt beyond a reasonable doubt. Due process commands that no man shall lose his liberty unless the Government has borne the burden of ... convincing the factfinder of his guilt.”
In Re Winship, 441 U.S. at 364, 90 S.Ct. at 1072 (quoting from Speiser v. Randall, 357 U.S. 513, 525-26, 78 S.Ct. 1332, 1341, 2 L.Ed.2d 1460 (1958).
When the interest which the individual has at stake is life itself, and when it is recognized that an erroneously imposed death sentence is ultimately final precluding any correction of the error, and when Supreme Court precedent establishes the reasonable doubt standard as appropriate in ordinary criminal cases, little discussion should be necessary to conclude that the death penalty should be imposed only when the fact finder is convinced beyond a reasonable doubt. Although I submit that the propriety of the reasonable doubt standard is near obvious, the importance of the issue requires that I belabor the discussion.
*882The analysis required by Addington weighs the interests which the defendant has at stake against those of the State. The defendant’s interests are obvious. Life is more precious than liberty, and of course due process requires the reasonable doubt standard in the ordinary criminal case involving the mere deprivation of liberty. Death is final; an erroneously-imposed death sentence is irretrievable. No one can dispute the transcendent value of the defendant’s interests in avoiding an erroneously-imposed death sentence.
To suggest a lesser standard (or no standard) is to argue that the State has a legitimate interest in imposing the death penalty when there is a reasonable doubt as to its propriety. The bare statement of the argument reveals that it is unacceptable. The State’s interests involve the protection of society against the dangerous propensities of the particular defendant, deterrence and vengence. Although the State’s interests are legitimate and strong, they are satisfied in large measure whether or not the death penalty is imposed, because a life sentence is automatic if the death sentence is rejected. The State’s interest in protecting society against this defendant could be discharged in full measure by providing for a life sentence without parole. While a finding which erroneously denies the death penalty may infringe to some degree on the State’s interests in deterrence and revenge, the substituted life sentence serves these purposes in substantial degree. For example, those who contemplate committing capital crimes would face substantial deterrence in the knowledge that a sentencing body will impose the death penalty upon finding beyond a reasonable doubt that it is warranted, and in lieu thereof will impose a life sentence.
As noted earlier in this opinion, Adding-ton recognizes that the complexity and difficulty of a particular finding sometimes operates as a practical consideration which weighs against using the highest, reasonable doubt standard of proof. I doubt that the finding at issue here is riddled with “subtleties and nuances” and “fallibility” to quite the same degree as the psychiatric diagnosis at issue in Addington. Indeed the reasonable doubt standard has apparently worked in the instant context as a practical matter, as evidenced by the fact that the standard is used in numerous states. See footnote 7, supra. In any event, this practical consideration is only one factor in the Addington analysis, and in the instant context is overbalanced by the transcending value of the interests which a defendant has in avoiding the erroneous imposition of the death sentence.
Indeed, the Supreme Court has said:
[T]he penalty of death is qualitatively different from a sentence of imprisonment, however long. Death, in its finality, differs more from life imprisonment than a 100-year prison term differs from one of only a year or two. Because of that qualitative difference, there is a corresponding difference in the need for reliability in the determination that death is the appropriate punishment in a specific case.
Woodson v. North Carolina, 428 U.S. 280, 305, 96 S.Ct. 2978, 2991, 49 L.Ed.2d 944 (1976) (plurality opinion by Stewart, Powell, and Stevens, JJ.) (footnote omitted) (emphasis added).8 Although the Supreme *883Court has not yet addressed the precise question of whether due process requires that the reasonable doubt standard be applied to the prerequisite findings in the sentencing phase of a death case, the Court has, in Woodson and numerous other cases, made clear its insistence on a high degree of reliability. Because the standard of. proof is the prime instrument in allocating the risk of error and insuring reliability, the Supreme Court cases insisting on a high degree of reliability provide strong support for my position that the reasonable doubt standard is required.
In addition to the above discussed function of the standard of proof — i.e., allocation of the risk of error — Addington states another function: “to indicate the relative importance attached to the ultimate decision.” 441 U.S. at 423, 99 S.Ct. at 1808. The Court alluded to this symbolic value in reference to cases involving individual rights where the standard of proof reflects the value society places on individual liberty. Id. at 425, 99 S.Ct. at 1808. Accord Santosky v. Kramer, 455 U.S. at 758, 102 S.Ct. at 1397. Surely no other finding in the history of litigation is comparable in importance to the life or death issue in death cases. Accordingly, I submit that the reasonable doubt standard must apply.
For the foregoing reasons, I conclude that due process requires that the death penalty be imposed only when the fact finder is convinced beyond a reasonable doubt of the propriety of that penalty.9

. Ford also argues that the existence of the statutory aggravating circumstances themselves must be proved beyond a reasonable doubt. I agree with Judge Roney that state law does require proof beyond a reasonable doubt of the existence of such aggravating circumstances. State v. Dixon, 283 So.2d 1, 9 (Fla.1973). In my opinion, the reasoning developed in the text below also compels the same result as a matter of constitutional due process. However, I agree with Judge Roney that the facts of this case, with respect to the existence of the aggravating circumstances, are undisputed, and therefore that we can conclude that the failure to apply the proper reasonable doubt standard to those undisputed facts is harmless beyond a reasonable doubt.
I also agree with Judge Tjoflat that Wainwright v. Sykes, 433 U.S. 72, 97 S.Ct. 2497, 53 L.Ed.2d 594 (1977), would bar Ford’s reliance on the principle that the existence of aggravating circumstances must be proved beyond a reasonable doubt. There was a procedural default because Ford did not object at trial. Because the facts relating to the aggravating circumstances were largely undisputed, there was no actual prejudice to Ford, and therefore the Sykes cause and prejudice standard is not satisfied.


. The majority opinion also asserts, as a reason for rejecting Ford’s argument, the fact that the Supreme Court has declared the Florida Statute constitutional on its face. Proffitt v. Florida, 428 U.S. 242, 96 S.Ct. 2960, 49 L.Ed.2d 913 (1976) (plurality opinion). I respectfully point out that Proffitt did not address the issue now before this court, i.e., whether due process requires the reasonable doubt standard of proof. Proffitt expressly addressed only “whether the imposition of the death sentence in this case constitutes cruel and unusual punishment in violation of the Eighth and Fourteenth Amendments.” Id., at 247, 96 S.Ct. at 2964.


. North Carolina v. Pearce, 395 U.S. 711, 89 S.Ct. 2072, 23 L.Ed.2d 656 (1969).


. Chaffin v. Stynchcombe, 412 U.S. 17, 93 S.Ct. 1977, 36 L.Ed.2d 714 (1973).


. Stroud v. United States, 251 U.S. 15, 40 S.Ct. 50, 64 L.Ed. 103 (1919).


. I agree with Judge Tjoflat, Opinion of Tjoflat, Circuit Judge, at 831 n. 17, that the process of weighing aggravating circumstances should more properly be labeled a normative, policy decision based on findings of subsidiary facts and the exercise of a large measure of judgment. Thus, I agree that the Florida statute is less than precise when it expressly labels this finding as one of fact. However, I also agree with Judge Tjoflat that the label is not significant and that it is appropriate to apply a standard of confidence, i.e., to require that the judge or jury have a high degree of confidence in the accuracy of their conclusion. The importance of the above discussion of the Florida statute and Bullington is not that findings of fact are required in the sentencing phase, but rather that certain articulated findings (whatever the label) are prerequisites. As demonstrated in the text below, it is both possible and necessary to apply a standard of confidence to this finding, whether it is called a finding of fact or a finding which involves a large measure of judgment or policy.


. In fact, in Florida itself the reasonable doubt standard has been applied to weigh aggravating and mitigating circumstances. Jackson v. State, 366 So.2d 752, 757 (Fla.1978) (per curiam) (quoting from the trial judge’s findings of fact: “The aggravating circumstances in this case purely outweigh beyond and to the exclusion of every reasonable doubt in the Court’s mind the mitigating circumstances”), cert. denied, 444 U.S. 885, 100 S.Ct. 177, 62 L.Ed.2d 115 (1979). Cf. Tedder v. State, 322 So.2d 908, 910 (Fla.1975) (following a jury recommendation of life a trial judge can override the advisory jury and impose a sentence of death only upon facts suggesting a sentence of death so clear and convincing that virtually no reasonable person could differ).
In addition, several state legislatures, courts, and juries have used the reasonable doubt standard to determine whether the aggravating circumstances outweigh the mitigating circumstances. Ark.Stat.Ann. § 41-1302(2) (1977) (authorizes the jury to “impose a sentence of life imprisonment without parole if it finds that ...(b) aggravating circumstances do not out-*880weight [sic] beyond a reasonable doubt all mitigating circumstances found to exist”); Ohio Rev.Code Ann. § 2929.03(D)(1) (Page 1982) (“The prosecution shall have the burden of proving, by proof beyond a reasonable doubt, that the aggravating circumstances the defendant was found guilty of committing are sufficient to outweigh the factors in mitigation of the sentence of death”); Wash.Rev.Code § 10.-95.060(4) (Supp.1981) (“Upon conclusion of the evidence and argument at the special sentencing proceeding, the jury shall retire to deliberate upon the following question: ‘Having in mind the crime of which the defendant has been found guilty, are you convinced beyond a reasonable doubt that there are not sufficient mitigating circumstances to merit leniency?’ ”); State v. Wood, 648 P.2d 71, 83-84 (Utah 1982) (“The sentencing body, in making the judgment that aggravating factors ‘outweigh,’ or are more compelling than, the mitigating factors, must have no reasonable doubt as to that conclusion, and as to the additional conclusion that the death penalty is justified and appropriate after considering all the circumstances”); Reddix v. State, 381 So.2d 999, 1013 (Miss.1980) (quoting from the jury’s verdict signed by the foreman: “We further find unanimously from the evidence and beyond a reasonable doubt that after weighing mitigating circumstances and the aggravating circumstances, one against the other, that the mitigating circumstances do not outweigh the aggravating circumstances and that the defendant should suffer the penalty of death”), cert. denied, 449 U.S. 986, 101 S.Ct. 408, 66 L.Ed.2d 251 (1980); Woodard v. State, 261 Ark. 895, 553 S.W.2d 259, 266-67 (1977) (“The court in accordance with our statutes instructed the jury as follows: ... You may not return a verdict imposing the sentence of death unless you make written findings and conclusions ... that beyond a reasonable doubt no mitigating circumstance or circumstances which you may find to exist outweigh or equals in weight the aggravated circumstance or circumstances”), cert. denied, 439 U.S. 1122, 99 S.Ct. 1034, 59 L.Ed.2d 83 (1979); Edwards v. State, (Ala.Cr.App., June 29, 1982) (available on LEXIS, States library, Omni file) (quoting from the trial court’s order: “The court, having thoroughly considered the aggravating circumstances and mitigating circumstances and having carefully weighed both, is convinced beyond a reasonable doubt and to a moral certainty that the aggravating circumstances far outweigh the mitigating circumstances”); see Bullington v. Missouri, 451 U.S. 430, 434, 101 S.Ct. 1852, 1855, 68 L.Ed.2d 270 (1981) (under the Missouri Approved Instructions — -Criminal § 15.42 (1979), a jury “must be convinced beyond a reasonable doubt that any aggravating circumstance or circumstances that it finds to exist are sufficient to warrant the imposition of the death penalty”).


. Accord, Lockett v. Ohio, 438 U.S. 586, 98 S.Ct. 2954, 57 L.Ed.2d 973 (1978) (plurality opinion by Burger, Ch. J., Stewart, Powell and Stevens, JJ.) (“We are satisfied that this qualitative difference between death and other penalties calls for a greater degree of reliability when the death sentence is imposed.” Id. at 604, 98 S.Ct. at 2964. “When the choice is between life and death, that risk [i.e., the risk that the death penalty will be imposed in spite of factors which may call for a less severe penalty] is unacceptable and incompatible with the commands of the Eighth and Fourteenth Amendments.” Id. at 605, 98 S.Ct. at 2965); Gardner v. Florida, 430 U.S. 349, 359, 363-64, 97 S.Ct. 1197, 1205, 1207, 51 L.Ed.2d 393 (1977). See also Bullington v. Missouri, 451 U.S. 430, 445, 101 S.Ct. 1852, 1861, 68 L.Ed.2d 270 (1981) (In holding that the Double Jeopardy Clause prevented a defendant from being sentenced to death when the jury at his first trial declined to impose the death sentence, the Court said: “The ‘unacceptably high risk that the [prosecution] with its superior resources would wear a defendant down’ ... thereby leading to an erroneously imposed death sen*883tence would exist if the State were to have a further opportunity to convince a jury to impose the ultimate punishment.”).


. In rejecting Ford’s standard of proof arguments, the majority does not rely on Ford’s apparent procedural defaults. In light of the concerns expressed in Judge Tjoflat’s separate opinion, however, a brief comment is appropriate.
During the sentencing phase, Ford did not object to the failure of the trial court to instruct the jury as to the standard of proof to be used when determining whether aggravating factors outweigh mitigating factors. Thus, the state courts refused to address this claim. See Ford v. State, 407 So.2d 907, 908 (Fla.1981). Because of this procedural default, Ford may not raise this issue before a federal court absent cause for the failure to object and actual prejudice resulting from the alleged error. See Engle v. Isaac, 456 U.S. 107, 128, 102 S.Ct. 1558, 1572, 71 L.Ed.2d 783, 801 (1982); Wainwright v. Sykes, 433 U.S. 72, 90-91, 97 S.Ct. 2497, 2508, 53 L.Ed.2d 594 (1977). In my view, both cause and prejudice are amply demonstrated.
In Engle v. Isaac, the Supreme Court announced a formulation of cause that holds trial counsel to a strict duty to recognize and raise potential trial errors of constitutional magnitude. The futility of raising an argument, alone, can no longer justify counsel’s failure to raise it; there can be no cause when the bases for the constitutional claim are available and other attorneys have perceived and litigated that claim. Engle v. Isaac, 456 U.S. at 134, 102 S.Ct. at 1574, 71 L.Ed.2d at 804; see Dietz v. Solem, 677 F.2d 672, 675 (8th Cir.1982). In Engle itself, for example, the Court could point to recent Supreme Court precedent clearly establishing the basis for the claim asserted by Engle, as well as dozens of cases in which the claim had been raised and litigated in federal and state courts. See also Dietz v. Solem, 677 F.2d at 675 (although at time of trial counsel could not anticipate subsequent Supreme Court decision striking down similar jury instruction, subsequent decision relied on precedent existing at time of defendant’s trial, and cited earlier cases in federal and state courts striking down similar instructions). Unlike the situation in Engle, I have found no federal cases in which this issue has been litigated. In those state cases in which the trial court or the jury used the reasonable doubt standard, note 7 supra, there is no suggestion that this issue was litigated; instead the appellate courts merely acknowledged use of that standard. Only one state court has explored the question whether the reasonable doubt standard applies to the weighing process. State v. Wood, 648 P.2d 71, 83-84 (Utah 1982) (explaining conclusions reached by same court in State v. Wood, 648 P.2d 71 (1981) (per curiam)). Its decision was handed down after Ford’s direct appeal. Indeed the position of the majority opinion in this case — that the weighing process is not susceptible to a standard of proof — reflects the understandable mindset of lawyers steeped in the experience of traditional sentencing. The novelty of the question, in my view, therefore constitutes sufficient cause for Ford’s failure to raise the issue at trial. To hold otherwise would be “to adopt a rule that would require trial counsel either to exercise extraordinary vision or to object to every aspect of the proceedings in the hope that some aspect might mask a latent constitutional claim.” Engle v. Isaac, 456 U.S. at 131, 102 S.Ct. at 1573, 71 L.Ed.2d at 802. If the “tools” necessary to construct the constitutional claim are lacking, a defendant’s procedural default should be excused.
*884An examination of the Supreme Court’s most recent pronouncement on “prejudice,” United States v. Frady, 456 U.S. 152, 102 S.Ct. 1584, 71 L.Ed.2d 816 (1982), indicates that Ford was also prejudiced by the failure to raise this issue. In Frady, the petitioner, convicted of first degree murder, challenged a jury instruction that created a rebuttable presumption of malice. The Supreme Court held, however, that Frady had not been prejudiced by the erroneous instruction because (1) evidence of Frady’s guilt and malice was overwhelming; (2) Frady never set up a defense of, or introduced evidence showing absence of malice, but instead claimed he had nothing to do with the crime; and (3) the same jury that necessarily found that Frady acted in a deliberate and premeditated way could not logically have found an absence of malice under the precise instructions given by the trial court. Id. at 170, 102 S.Ct. at 1596, 71 L.Ed.2d at 832-34.
The case before us, however, is vastly different from Frady; during the sentencing phase Ford called witnesses and introduced substantial evidence of factors in mitigation of his crime. Ford’s bringing before the court affirmative evidence that he was not deserving of the death penalty made the standard by which the jury evaluated that evidence of critical importance. Compare id. at 170, 102 S.Ct. at 1596, 71 L.Ed.2d at 832. Moreover, the undisputed existence of aggravating circumstances does not negate this prejudice, since the jury must also find that they outweigh the mitigating factors. In my view, the failure to instruct the jury on the appropriate degree of confidence in making this determination clearly prejudiced Ford, particularly since this failure may well have caused the jury to impose a sentence of death. See Tyler v. Phelps, 643 F.2d 1095, 1100 (5th Cir.1981) (prejudice found where instruction shifted burden of proof on critical issue that was in dispute), cert. denied, 456 U.S. 935, 102 S.Ct. 1992, 72 L.Ed.2d 455 (1982).
I conclude that there was both cause and prejudice with respect to Ford’s failure to object to the absence of a jury instruction that the reasonable doubt standard applies to the “weighing” finding.